Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. US 9,962,942. 
Claims 30-47 of the instant application are anticipated by patent claims 1-27 in that claims 1-27 of the patent contains all the limitations of claims 30-49 of the instant application. Claims 30-47 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. US 9,271,042. 
Claims 30-47 of the instant application are anticipated by patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 30-49 of the instant application. Claims 30-47 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 9,088,827. 
Claims 30-47 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 30-49 of the instant application. Claims 30-47 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10,057,655. 
Claims 30-47 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 30-49 of the instant application. Claims 30-47 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 11,109,113. 
Claims 30-47 of the instant application are anticipated by patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 30-49 of the instant application. Claims 30-47 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-34 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al., US 2004/0078829 in view of Aerts, US 2006/0059533.
Regarding claim 39, Patel discloses a system comprising: a storage device comprising:
a rewind buffer (figure 1 and 19, paragraph 106-109); and 
a forward buffer (figure 1 and 19, paragraph 106-109); and 
control circuitry configured to: 
receive, during playback of a real-time media stream, a rewind request, wherein playback of the real-time media stream began at a first playback point that is after a start point of the real-time media stream (paragraph 67, 76 and 106-109); and 
in response to receiving the rewind request, and while continuing to receive media data of the real-time media stream: 
receive a rewind stream comprising media data of the real-time media stream from a second playback point that is before the first playback point to the first playback point (paragraph 67, 76 and 106-109); 
cache media data of the rewind stream in a rewind buffer (paragraph 54, 71 and 106-109); 4Application No. Not Yet AssignedDocket No.: 001449-0041-107 Preliminary Amendment dated July 28, 2021 
cache media data of the real-time media stream in a forward buffer (paragraph 54, 71 and 106-109); 
generate for playback media data from the rewind buffer (paragraph 67-68 and 106-109); 
at conclusion of playback of media data from the rewind buffer, generate for playback media data from the forward buffer (paragraph 76 and 106-109); and 
at conclusion of playback of media data from the forward buffer, return to playback of the real-time media stream (paragraph 76 and 106-109).  
Patel is silent about the local rewind and forward buffers are separate.
In an analogous art, Aerts discloses the local rewind and forward buffers are separate (figures 1a and 4, paragraph 27). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel’s system with the teachings of Aerts. The motivation would have been to have separate components for the benefit of easily troubleshoot the receiver when there is a problem.

Claim 30 is rejected on the same grounds as claim 39.

Regarding claim 40, Patel and Aerts disclose the system of claim 39, wherein the control circuitry configured to cache the rewind stream is further configured to fill the rewind buffer with the rewind stream in reverse order bitwise manner (Patel paragraph 42, 52-54, 67, 71, 75-78 and 106-109).  

Claim 31 is rejected on the same grounds as claim 40.

Regarding claim 41, Patel and Aerts disclose the system of claim 39, wherein the second playback point is the start point of the real-time media stream (Patel paragraph 42, 52-54, 67, 71, 75-78 and 106-109).  

Claim 32 is rejected on the same grounds as claim 41.

Regarding claim 42, Patel and Aerts disclose the system of claim 39, wherein the second playback point is a playback point of the that is after the start point of the real-time media stream and before the first playback point (Patel paragraph 42, 52-54, 67, 71, 75-78 and 106-109).  

Claim 33 is rejected on the same grounds as claim 42.

Regarding claim 43, Patel and Aerts disclose the system of claim 39, wherein the media asset is a non-on-demand media asset (Patel paragraph 42, 52-54, 67, 71, 75-78 and 106-109).  

Claim 34 is rejected on the same grounds as claim 43.
  
Claims 35-37 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Aerts in view of Kaminski et al., US 2003/0121055.
Regarding claim 44, Patel and Aerts disclose the system of claim 40, wherein the control circuitry is further configured to generate for display a control bar (Patel figure 12).
Patel and Aerts are silent about displaying a cursor corresponding to a current playback point of the real-time media stream.
In an analogous art, Kaminski discloses displaying a cursor corresponding to a current playback point of the real-time media stream (figures 4-12, paragraphs 77+).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel and Aerts’ system with the teachings of Kaminski. The motivation would have been to give a graphical indication of the media progress for the benefit of providing quality of service.

Claim 35 is rejected on the same grounds as claim 44.

Regarding claim 45, Patel, Aerts and Kaminski disclose the system of claim 44, wherein the control bar comprises a mark corresponding to the first point (Patel figure 12; Kaminski figures 4-12, paragraphs 77+).

Claim 36 is rejected on the same grounds as claim 45.

Regarding claim 46, Patel, Aerts and Kaminski disclose the system of claim 44, wherein the cursor is a movable cursor configured for movement to a playback point different from the current playback point (Patel figure 12; Kaminski figures 4-12, paragraphs 77+).

Claim 37 is rejected on the same grounds as claim 46.

Claims 38 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Aerts in view of Kaminski as applied to claim 46 above, and further in view of Sull et al., US 2004/0128317.
Regarding claim 47, Patel, Aerts and Kaminski disclose the system of claim 46.
Patel, Aerts and Kaminski are silent about the control circuitry is further configured to generate for display a preview image, the preview image being an image of the media asset at the playback point of the cursor.
In an analogous art, Sull discloses to generate for display a preview image, the preview image being an image of the media asset at the playback point of the cursor (figure 2b, paragraph 144).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel, Aerts and Kaminski’s system with the teachings of Sull. The motivation would have been to give a graphical representation of the scene in media for the benefit of providing quality of service.

Claim 38 is rejected on the same grounds as claim 47.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421 



/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421